Affirmed and Opinion Filed May 9, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00129-CR
                                No. 05-21-00130-CR

                  VICTORIA IFEANYI ANWUZIA, Appellant
                                  V.
                      THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 1
                            Rockwall County, Texas
               Trial Court Cause Nos. CR16-0886 and CR16-0887

                         MEMORANDUM OPINION
             Before Justices Partida-Kipness, Pedersen, III, and Nowell
                             Opinion by Justice Nowell
      Victoria Ifeanyi Anwuzia appeals from judgments revoking her community

supervision in two cases. After the jury found appellant guilty of assault causing

bodily injury and driving while intoxicated, the trial court assessed punishment at 90

days and 60 days respectively in the Rockwall County Jail, probated for twenty-four

months. The trial court also assessed a fine of $1000 in each case. Appellant filed an

appeal of these convictions but did not file a brief or the reporter’s record. This Court

affirmed the trial court’s judgments. See Anwuzia v. State, No. 05-17-01469-CR,

2018 WL 2949442, at *1 (Tex. App.—Dallas June 13, 2018, no pet.) (mem. op., not
designated for publication). The State later filed motions to revoke community

supervision in both cases. After a hearing, the trial court granted the motions,

rendered judgments revoking appellant’s community supervision, and sentenced her

to 90 days and 60 days in jail respectively.

      In three issues, appellant contends the trial court abused its discretion by

denying her oral motion for continuance, the evidence was insufficient to show she

signed the conditions of probation, and the court failed to conduct a hearing on

whether her failure to pay her fines and court costs was willful before finding she

violated the terms of probation by failing to pay these sums. We affirm the trial

court’s judgments.

      At the beginning of the revocation hearing, appellant made an oral motion for

continuance so that she could contact an appellate attorney regarding her appeal of

the underlying convictions. The trial court denied the motion for continuance.

      The code of criminal procedure requires motions for continuance to be in

writing and sworn. TEX. CODE CRIM. PROC. arts. 29.03, 29.08. Unsworn oral motions

for continuance preserve nothing for review. Blackshear v. State, 385 S.W.3d 589,

591 (Tex. Crim. App. 2012); Anderson v. State, 301 S.W.3d 276, 279 (Tex. Crim.

App. 2009). Because appellant’s motion for continuance was oral and unsworn,

nothing is preserved for appeal. We overrule appellant’s first issue.




                                         –2–
      In her second issue, appellant contends the trial court abused its discretion by

revoking her community supervision without sufficient evidence to prove that she

signed the probation conditions.

      We review a trial court’s order revoking probation for an abuse of discretion.

Rickels v. State, 202 S.W.3d 759, 763 (Tex. Crim. App. 2006). In determining

questions regarding sufficiency of the evidence in probation revocation cases, the

burden of proof is by a preponderance of the evidence. Id. A preponderance of the

evidence means the “greater weight of the credible evidence which would create a

reasonable belief that the defendant has violated a condition of his probation.” Id.

(quoting Scamardo v. State, 517 S.W.2d 293, 298 (Tex. Crim. App. 1974)).

      At the revocation hearing, the State offered the “Acknowledgment of the

Reading and Understanding of the Terms and Conditions of Probation” signed by

appellant and officer Al Estrada. Appellant objected to the authentication of her

signature on the document because officer Estrada was not present to testify

regarding the signed the form. The trial court overruled the objection.

      Ashley Bellows, Assistant Director for Rockwall County Adult Probation,

testified at the revocation hearing. She explained that when a person is first placed

on probation, an officer reads and explains the conditions of probation to the person

and gives them a copy of the conditions. The officer will answer any questions the

probationer has, then they both sign a document indicating the probationer has been


                                        –3–
given a copy of their conditions of probation, understands those conditions, and

agrees to abide by them.

      Although Bellows was not present when appellant signed the document, she

testified the document was signed by officer Estrada, who performed appellant’s

intake, and, referring to the chronological notes maintained by the department, that

appellant was provided with the terms and conditions of her probation on the date

the document was signed. She also explained that the document is a standard form

used with everyone placed on probation. Based on the record before it, the trial court

could have reasonably concluded that the document was what the State claimed it to

be, an acknowledgment of receipt of the conditions of her probation signed by

appellant. See TEX. R. EVID. 901(a) (to satisfy authentication requirement, proponent

must present evidence sufficient to support finding that item is what proponent

claims it to be). We conclude the trial court did not abuse its discretion by concluding

appellant had notice of the terms and conditions of her probation. We overrule

appellant’s second issue.

      In her third issue, appellant argues the trial court abused its discretion by

failing to inquire into the willfulness of her failure to pay her fine and court costs as

required by Bearden v. Georgia, 461 U.S. 660 (1983). One of the violations alleged

by the State was that appellant failed to pay her fine and court costs. However, the

State relied on other violations of the conditions of her community supervision,

specifically, failure to report for several months after the judgments were affirmed
                                          –4–
and failure to complete an alcohol or drug assessment and a Court-approved DWI

Education Program. Bellow testified as to each of these violations and the trial court

found them to be true. Appellant does not challenge these violations on appeal. Proof

of a single violation of community supervision is sufficient to support a trial court’s

decision to revoke community supervision. Garcia v. State, 387 S.W.3d 20, 26 (Tex.

Crim. App. 2012). Because appellant does not challenge each violation supporting

the trial court’s decision to revoke her community supervision, we overrule her third

issue and affirm the trial court’s judgments. Olabode v. State, 575 S.W.3d 878, 880–

81 (Tex. App.—Dallas 2019, pet. ref’d) (holding court of appeals must affirm trial

court’s judgment if appellant does not challenge each ground on which court revoked

community supervision).

      We affirm the trial court’s judgments.




                                            /Erin A. Nowell//
                                            ERIN A. NOWELL
                                            JUSTICE

210129f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                         –5–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

VICTORIA IFEANYI ANWUZIA,                     On Appeal from the County Court at
Appellant                                     Law No. 1, Rockwall County, Texas
                                              Trial Court Cause No. CR16-0886.
No. 05-21-00129-CR          V.                Opinion delivered by Justice Nowell.
                                              Justices Partida-Kipness and
THE STATE OF TEXAS, Appellee                  Pedersen, III participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 9th day of May, 2022.




                                       –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

VICTORIA IFEANYI ANWUZIA,                     On Appeal from the County Court at
Appellant                                     Law No. 1, Rockwall County, Texas
                                              Trial Court Cause No. CR16-0887.
No. 05-21-00130-CR          V.                Opinion delivered by Justice Nowell.
                                              Justices Partida-Kipness and
THE STATE OF TEXAS, Appellee                  Pedersen, III participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 9th day of May, 2022.




                                       –7–